DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-13, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Perez.  Tuchschmid discloses in the Figures and specification (see in particular col. 7, line 30 to col. 8, line 4) a system comprising a controller, an equipment system comprising at least one tool 300 manipulable by the user in the performance of a procedure, at least one tool condition sensor 320 configured to provide information to the controller data relating to a position or orientation of the tool, and an augmented reality user interface 110 which presents instruction data to the user during performance of the procedure, where the controller generates data based at least in part on the tool condition data.  Tuchschmid does not disclose a user condition sensor configured to provide data relating to a physical, mental or emotional condition of a user as recited.  This feature is known in the art, as taught for example by Perez at paragraphs [0050-51], and would have been obvious to one of ordinary skill for the purpose of tracking and storing a condition of a user for more comprehensive analysis.  With respect to claims 2 and 13, the user condition sensor of Perez is configured to detect a heart rate of the user.  With respect to claim 6, Tuchschmid discloses at col. 7, lines 12-24 the provision of a user input module configured to receive a user input and provide instruction data based at least in part on the input as recited.  With respect to claims 8, 9, Tuchschmid further discloses at col. 6, line 19 to col. 7, line 11 at least one target condition sensor configured to receive data related to a (simulated) person upon whom the user is performing the procedure as recited.  With respect to claims 11, 12, 20 and 21, Tuchsmid also discloses at col. 7, lines 38-41 that the equipment system is an ultrasound or endoscopy system.  With respect to claim 13, the combined teachings of the prior art disclose or suggest the claimed method, as the method corresponds to that performed by the system in claim 1. 

Claims 3-5, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Perez, and further in view of Whitlow.  Tuchschmid as viewed in combination with Perez discloses or suggests the claim limitations with the exception of the step of modifying procedure instructions data in response to user condition data indicating physical, mental or emotional impairment of the user as recited.  This feature is known in the art of training systems, as disclosed for example by Whitlow at paragraphs [0047] and [0050], and would have been obvious to one of ordinary skill in the art for the purpose of providing enhanced instructions to a user as needed.  With respect to claims 4, 5, 17 and 18, Whitlow discloses various types of instructional modifications, including increased volume of audio instructions and visual emphasis of visual cues, to a user who has been sensed as experiencing fatigue.  With respect to claim 14, the modifications taught by Whitlow suggest the recited step of re-presenting instructional data to a user in response to a sensed changed in the user condition data.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Perez, and further in view of Valentine.  Tuchschmid as viewed in combination with Perez discloses or suggests the claim limitations with the exception of the provision of at least one environmental condition sensor whose data is recorded as part of the instructional data as recited.  This feature is known in the art, as disclosed for example by Valentine at paragraphs [0032] and [0034], and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive analysis of a training procedure.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchschmid in view of Perez, and further in view of Mihailescu.  Tuchschmid as viewed in combination with Perez discloses or suggests the claim limitations with the exception of the library and the machine learning module as recited.  Mihailescu discloses a guidance system for providing real-time augmented-reality feedback during training in a medical procedure, comprising a library containing stored reference positioning data and outcome data (paragraph [0215]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Tuchschmid as viewed in combination with Perez by providing a library containing stored reference position data and outcome data as taught by Mihailescu for the purpose of enabling comparisons between a trainee’s performance and stored optimal outcomes.  Mihailescu further discloses a component configured to provide position-based augmented reality feedback (paragraph [0202]). While the components of Tuchschmid and Mihailescu are not specifically described as being machine learning modules, this feature is considered to be a known variation the teachings of Tuchschmid and Mihailescu which would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.  With respect to applicant’s argument that neither Tuchschmid nor Perez discloses or hints at a step of generating procedure instruction data based at least in part on the sensed user condition data, Perez does disclose this step at several points in its disclosure.  See for example Fig. 1E and paragraphs [0060-62] which explicitly teach a flowchart including a step 150 of monitoring a user engaged in an experience where sensor data  includes sensed user condition data such as heart rate, a step 152 where data from the sensors (including user condition sensors, a heart rate sensor is taught at paragraph [0061]) is analyzed to determine how to enhance an experience, and a step 154 where the user’s “experience (education or instruction) is enhanced based on the analysis of step 152” (emphasis added) where the enhancement comprises in one embodiment a signal provided directly to an individual via a display, where the signal comprises instructions to perform some specific task, or social coaching, or some other type of instructional data.  The combined teachings of the references thus suggest the claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 27, 2022